Citation Nr: 1700847	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  09-41 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent, for the period prior to June 19, 2014, and 40 percent thereafter for diabetic peripheral neuropathy, right upper extremity (claimed as finger pain and numbness).

2.  Entitlement to a rating in excess of 20 percent, for the period prior to June 19, 2014, and 30 percent thereafter for diabetic peripheral neuropathy, left upper extremity (claimed as finger pain and numbness).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to July 1978, November 1979 to February 1990, February 1991 to August 1991, and July 1998 to December 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The case was previously before the Board in May 2014 when it was remanded for additional development.

In a February 2016 rating decision, the RO increased the evaluation of the Veteran's peripheral neuropathy, right upper extremity from 20 percent to 40 percent, effective June 19, 2014, and increased the evaluation of the Veteran's peripheral neuropathy, left upper extremity from 20 percent to 30 percent, effective June 19, 2014.  As the increases do not represent the maximum ratings available for the conditions, the Veteran's claims for higher evaluations remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, the Board previously found that the Veteran had raised an issue of TDIU in the May 2014 Remand.  Although the Veteran, in an April 2015 statement, indicated that he wished that the issue of TDIU be removed from his appeal, he in December 2016 indicated that he inadvertently asked for it to be removed.  As consideration of TDIU is part and parcel with the issues for higher evaluations, the Board finds that the issue of TDIU remains on appeal.

FINDINGS OF FACT

1.  Prior to June 19, 2014, the competent and credible evidence of record reflect that peripheral neuropathy of the right and left upper extremities was manifested by moderate incomplete paralysis.

2.  At no point during the period on appeal did the competent and credible evidence of record reflect that peripheral neuropathy of the right or left upper extremity was manifested by severe incomplete or complete paralysis.

3.  The Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent prior to June 19, 2014, for peripheral neuropathy of the right upper extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8513 (2016).

2.  The criteria for a rating in excess of 40 percent for peripheral neuropathy of the right upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8513 (2016).

3.  The criteria for a rating of 30 percent prior June 19, 2014, for peripheral neuropathy of the left upper extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8513 (2016).

4.  The criteria for a rating in excess of 30 percent for peripheral neuropathy of the right upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8513 (2016).

5.  The criteria for an award of TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 ; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to higher evaluations for his diabetic peripheral neuropathy of the right and left upper extremities.  The disabilities are currently rated at 20 percent, for the period prior to June 19, 2014, and 40 percent thereafter for diabetic peripheral neuropathy, right upper extremity, and 20 percent, for the period prior to June 19, 2014, and 30 percent thereafter for diabetic peripheral neuropathy, left upper extremity.  The Veteran has been evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8513. 

Diagnostic Code 8513 provides the rating criteria for paralysis of the radicular nerve, and therefore neuritis and neuralgia of that nerve.  Disability ratings of 20 percent, 40 percent and 70 percent are assignable for incomplete paralysis of all radicular groups of the major extremity which is mild, moderate or severe in degree, respectively.  Disability ratings of 20 percent, 30 percent, and 60 percent are assignable for incomplete paralysis of the minor extremity which is mild, moderate or severe in degree, respectively.  Disability ratings of 90 percent and 80 percent are assignable for complete paralysis of the radicular nerve of the major and minor extremity respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8513.  Peripheral nerve disability ratings are also available for each individual nerve and the upper, middle, and lower radicular groups; however, rating the Veteran under Diagnostic Code 8513 provides for the highest rating. 

The regulations describe complete paralysis for each radicular group.  For the upper radicular group, complete paralysis is established where all shoulder and elbow movements are lost or severely affected, but hand and wrist movements are not affected.  See 38 C.F.R. § 4.124a, Diagnostic Code 8510. For the middle radicular group, complete paralysis is established where adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist are lost or severely affected. See 38 C.F.R. § 4.124a, Diagnostic Code 8511. For the lower radicular group, complete paralysis is established where all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, are paralyzed (substantial loss of use of hand). See 38 C.F.R. § 4.124a, Diagnostic Code 8512.

The term "incomplete paralysis" indicates a degree of lost or impaired function less than the type picture for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

For rating purposes, a distinction is made between major (dominant) and minor groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  38 C.F.R. § 4.69.  As noted below, the Veteran is right-hand dominant; thus, his service-connected peripheral neuropathy of the right upper extremity disability involved his major extremity, while his service-connected peripheral neuropathy of the left upper extremity disability involved his minor extremity.

The Veteran filed the claim for a higher evaluation in October 2008.

In October 2008 the Veteran reported that he experienced pain, sensitivity and abnormal dryness in his hands for the prior two years.  He noticed that washing his hands frequently (a job requirement) caused the pain and sensitivity to escalate.  He reported that his hands also had a feeling of being callus at times during the day.  He had an awkward sensation of the hands feeling of being hot or cold.  The Veteran reported that his condition, along with other conditions, prompted him to resign from his job in the hospital.  He could not wash anything without experiencing increased sensitivity including numbness, tingling, and sensitivity.  

In October 2008 the Veteran's private provider noted that the Veteran suffered from generalized peripheral neuropathy.  The neuropathy affected his hands, upper and lower arms, feet, legs, and upper thighs bilaterally.  

In a statement dated in November 2008, the Veteran's private provider reported that the Veteran suffered from documented diabetic peripheral neuropathy.  The provider reported that recent nerve conduction studies, while showing no major changes, clearly showed evidence of loss of neural function in the lower extremities particularly the feet.  He had an absent sural response on the left side whereas several years prior he had a sural response.  This indicated that the Veteran was experiencing some measurable worsening of his syndrome.  The Veteran reported that his pain and sensitivity to pain had been increased over the prior year.  He reported that there had been difficulty with hypersensitivity to touch involving both hands and feet.  The provider reported that this had been a frequent complaint and had been part of his daily life and had affected his ability to function both professionally and at home in terms of activities of daily living.  The provider stated that the Veteran's syndrome was moderate in severity.

A private nerve conduction study, dated in November 2008, was reported to show no major interval change, although it was noted that clinically pain was more severe.  Upper extremity nerve results were circled.

The Veteran was afforded a VA medical examination in November 2008.  The Veteran reported loss of sensation, excessive sensitivity, a feeling like everything he touches is metal, and reported numbness and tingling.  The distribution of his complaints was noted to include the median and ulnar nerve in the upper extremities and the sciatic and sural nerve in the lower extremities.  Physical examination, in relevant part, revealed that the right upper extremity demonstrated a minimal impairment in monofilament light touch in a glove distribution about midway between wrist and elbow.  In the left upper extremity the findings were the same.  Relevant to the appeal, the diagnosis was mild axonal sensorimotor neuropathy affecting median and ulnar nerve in the upper extremities.

In September 2009 the Veteran reported that according to his provider in November 2008 his condition was moderate in severity as opposed to mild.  The Veteran reported finger pain since 2007 and that the additional pain of his hands and arms had affected his ability to function professionally and at home with activities.  

In June 2014 the Veteran reported bilateral arm and leg pain.  The problem was intermittent.  Associated symptoms were noted to include motor weakness, paresthesias, restlessness, tingling and warmth.  He had bilateral shoulder pain and neck pain that came and went.  Physical examination revealed no sensory loss, no motor weakness, coordination intact, and normal fine motor skills.

The Veteran underwent a private nerve conduction study in July 2014.  The impression rendered was mild sensorimotor polyneuropathy.  In a note specific to the bilateral upper extremities, the impression rendered was minimal right median neuropathy and mild polyneuropathy versus multilevel bilateral cervical radiculopathy.

In August 2014 the Veteran was noted to have no sensory loss, no motor weakness, intact coordination, and normal fine motor skills.

In a private treatment note dated in October 2014 the Veteran had a history of numbness in the bilateral arms and legs.  The problem occurred intermittently.  He had motor weakness, paresthesia, restlessness, tingling and warmth.  He stated that Lyrica caused "lumpy" muscles more in the shoulders and upper back.  Physical examination revealed normal coordination, sensory, and fine motor skills.

Pursuant to the Board remand, the Veteran was afforded a VA medical examination in September 2015.  The Veteran was noted to be right hand dominant.  He reported progressively worsening numbness and aching in both his arms and legs.  He had complaints of shock like sensations, intermittent numbness, aching pain, and near-constant burning in both arms and legs.  He was prescribed Lyrica and Metanx.  Constant pain was mild in the upper extremities.  Intermittent pain was moderate in the upper extremities.  Paresthesias and/or dysesthesias were moderate in the upper extremities.  Numbness was mild in the upper extremities.  

Neurological examination revealed elbow flexion, elbow extension, wrist flexion, wrist extension, and pinch to be normal in strength bilaterally.  Grip strength was less than normal strength (4/5) bilaterally.  Deep tendon reflexes were normal in the biceps, triceps, and brachioradialis bilaterally.  Light touch sensation was normal in the shoulder and inner/outer forearm bilaterally.  Light touch sensation was decreased in the hand/fingers bilaterally.  Position sense of the upper extremities was normal.  Vibration sensation was decreased in the upper extremities bilaterally.  Cold sensation was normal in the upper extremities bilaterally.  There was no muscle atrophy and no trophic changes.

The examiner identified moderate incomplete paralysis of the radial nerve, median nerve, and ulnar nerve bilaterally.

Affording the Veteran the benefit of the doubt, the Veteran's right and left upper extremity peripheral neuropathy manifested symptoms of moderate incomplete paralysis for the entire period on appeal.  In October 2008 the Veteran reported that he had an awkward sensation of the hands and increased sensitivity.  He reported that he had to resign his job at the hospital due to the condition.  Although a VA examiner in November 2008 found that the Veteran's disability was mild in severity; a private provider in the same month reported that the Veteran's syndrome was moderate in severity and indicated that, though there were no major changes in a nerve conduction study, clinically his pain was more severe.  The provider noted that the Veteran's symptoms had affected his ability to function both professionally and at home in terms of activities of daily living.  The Veteran has competently and credibly reported that he had additional pain in his hands and arms since 2007 that affected his ability to function.  Thereafter, in June 2014 the Veteran reported motor weakness, paresthesias, restlessness, tingling and warmth.  However, physical examination revealed no sensory loss, no motor weakness, coordination intact, and normal fine motor skills.  A private nerve conduction study and treatment notes in 2014 reveal minimal right median neuropathy and mild polyneuropathy versus multilevel bilateral cervical radiculopathy, and normal coordination, sensory, and fine motor skills.  Upon examination in September 2015, the Veteran reported pain, paresthesias, and numbness in the upper extremities.  Physical examination revealed reduced grip strength, reduced light touch sensation in the hands/fingers, and reduced vibration sensation.  The examiner found moderate incomplete paralysis of the radial nerve, median nerve, and ulnar nerve bilaterally.

At no point during the period on appeal did the Veteran's peripheral neuropathy of either upper extremity manifest symptoms that represent severe incomplete or complete paralysis of any of the nerves involved.  The Board acknowledges that the Veteran's most recent examination revealed reduced grip strength; however, the reduction was categorized as 4/5, representing less than normal strength rather than more severe degrees of no movement against resistance or gravity, visible muscle movement, but no joint involvement, and no muscle movements.  Thus, the impairment does not represent a severe incomplete paralysis.  Therefore, entitlement to an evaluation of 40 percent, for the major right upper extremity, and 30 percent, for the minor left upper extremity, peripheral neuropathy, and no higher, is granted for the period prior to June 14, 2014.  An evaluation in excess of 40 percent for peripheral neuropathy of the right upper extremity and 30 percent for peripheral neuropathy of the left upper extremity, for the period beginning June 19, 2014, is denied.

The Board finds that the record does not reflect that the Veteran's upper extremity peripheral neuropathy disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321 (b)(1).

The discussion above reflects that the symptoms of the Veteran's upper extremity peripheral neuropathy disabilities are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his disabilities are primarily manifested by pain, increased sensitivity, reduction of grip strength, reduction of light touch sensation in the shoulder, inner/outer forearm, hands, and fingers, and reduced vibration sensation.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

III.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340 , 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Entitlement to TDIU is warranted.  As during the entire period on appeal the Veteran was in receipt of service connected benefits for disabilities associated with diabetes mellitus with a combined evaluation of at least 70 percent disabling, during the entire period on appeal the Veteran was in receipt of service-connected benefits that meet the schedular criteria for assignment of a TDIU.  38 C.F.R. § 4.16, 4.25.

In July 2007 the Veteran filed a claim for vocational rehabilitation.  The Veteran reported that he was employed part time at the VA hospital as a Chaplain.  His duties included standing long periods, walking and conversing.  He reported that his diabetes, eye, legs, and thigh were his disabilities. 

In a statement dated in November 2008, the Chief of Chaplain Service at a VA facility reported that the Veteran resigned as a Chaplain in May 2008 for reason of health circumstances beyond his control.  

A private provider in November 2008 reported that the disability had affected the Veteran's ability to function professionally.

In September 2009 the Vetera reported that the additional pain of his hands and arms had affected his ability to function professionally.

In September 2015 a VA medical examiner reported that the Veteran's peripheral neuropathy was noted to impact the Veteran's ability to work.  There was near global strength reduction limiting his ability to handle heavy work, and poor sensation limiting his dexterity with walking and with handling tools or performing coordinated activities.

As the Veteran resigned his job as a Chaplain, indicated that the job required standing for long periods and walking, and as the Veteran's peripheral neuropathy limited his ability to walk and his dexterity in performing coordinated activities, the Board finds that the Veteran's service-connected disabilities render him unemployable.  Thus, entitlement to TDIU is granted.

IV.  Special Monthly Compensation

As the Board grants entitlement to TDIU based upon the Veteran's disabilities associated with diabetes mellitus (peripheral neuropathies of the upper and lower extremities), the Board has considered whether the Veteran is entitled to special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  However, as the Veteran's other service-connected disabilities when combined (bilateral scintillating scotomata, mild degenerative joint disease of the cervical spine, focal wedge compression deformity of three thoracic vertebral bodies, hallux valgus deformity of the left foot, hallux valgus of the right foot, celiac disease, vitamin B-12 deficiency, and bilateral tinea pedis with onychomycosis of the great nails) are not evaluated at 60 percent or higher, entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is not warranted.


ORDER

A rating of 40 percent, and no higher, for the period prior to June 19, 2014, for diabetic peripheral neuropathy, right upper extremity, is granted subject to controlling regulations applicable to the payment of monetary benefits.

A rating in excess of 40 percent, for the period beginning June 19, 2014, for diabetic peripheral neuropathy, right upper extremity, is denied.

A rating of 30 percent, and no higher, for the period prior to June 19, 2014, for diabetic peripheral neuropathy, left upper extremity, is granted subject to controlling regulations applicable to the payment of monetary benefits.

A rating in excess of 30 percent, for the period beginning June 19, 2014, for diabetic peripheral neuropathy, left upper extremity, is denied.

Entitlement to a TDIU is granted subject to controlling regulations applicable to the payment of monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


